DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objections to the claims are hereby withdrawn in view of the amendment filed 5/18/2021.
Claim Rejections - 35 USC § 112
	The rejections to claim 1 under 35 USC 112(b) are hereby withdrawn in view of the amendment filed 5/18/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnette (US Pub No 2016/0287920 A1).
Re claim 1, Arnette shows a small fire extinguisher (Figs. 1-5) equipped with a rotary knob and installed inside a vehicle, house or office, comprising:
a body part (12) which stores compressed loaded stream sprayed in case of fire;
a nozzle part (10) which is attached to a top of the body part (12), has a valve (14) at an inner center where compressed loaded stream is sprayed through an opening part (20) on one side (see annotated figure) by pressing a button part (28), and includes a key insertion part (see annotated figure) where a lock key (52/54/55) is inserted or removed on another side (see annotated figure) of the nozzle part (10);

the plate rotary knob (62) which is attached to the one side (see annotated figure) of the nozzle part (10) by a fixing pin (see annotated figure) and is attached with the lock key (52/54/55) to operate the button part (28); and
the lock key (52/54/55) which is attached to the plate rotary knob (62) and stops or rotates the plate rotary knob (62) by turning clockwise or counterclockwise (some rotation would need to be applied in order to remove 55),
wherein the lock key (52/54/55) includes a key handle (50) and an L-shaped key (54) attached to the key handle (50), wherein the lock key (52/54/55) is rotated by the key handle (50) such that the L-shaped key (54) is inserted into or removed from the key insertion part (see annotated figure) of the nozzle part (10).

    PNG
    media_image1.png
    873
    665
    media_image1.png
    Greyscale


Re claim 3, Arnette shows the plate rotary knob (Fig. 2, 62) is a round-shaped plate that covers up an output end of the nozzle part (10) at a predetermined distance and contacts a top of the button part (28).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752